Title: To James Madison from John Beckley, 20 April 1795
From: Beckley, John
To: Madison, James


Dear Sir,
New York, 20th: April 1795.
I was detained by bad weather & other causes, so that I did not reach this until friday evening. The next day I saw Mr: Dorhman, who promises fairly, altho’ at the same time he talks of the scarcity of Money, his distresses &c. I expect to see him again to day, and you may be assured nothing in my power shall be omitted to obtain of him a full and satisfactory settlement.
I have not seen General Lamb, long enough to know any thing of the issue of the letters committed to his care.
There has been no late arrival and is therefore no foreign News. The Election of Governor & Lt: Governor comes on to day, and the great probability is that Yates and Floyd will succeed.
In Massachusetts Varnum is 50 votes a head of Dexter, and within three of gaining his Election. Another trial must now he had, in which it is thought his success is certain. In this State, Havens, Livingston, Van Cortlandt, Bailey, Hawthorn, & Williams are on the republican side, and since the issue of the Virginia Elections is known, no doubt can be entertained of a decided Majority of the same Character in the next H: Rs. By the bye, they talk of a republican from Connecticut, whose name I have forgotten, in room of Trumbull.
I hope you reached home in safety & without accident or injury. Be pleased to present my best regards to the ladies & accept them yourself, from, Dear Sir, Your friend & Servt.
John Beckley.
